       Case: 5:20-cv-02298-PAG Doc #: 1 Filed: 10/11/20 1 of 5. PageID #: 1




                       UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION (AKRON)

 LENA GOODMAN,                                )
                                              )      CIVIL COMPLAINT
        Plaintiff,                            )
                                              )
 v.                                           )      Case No. 5:20-cv-2298
                                              )
 ADVANCED CAPITAL SOLUTIONS                   )
 INC.                                         )
                                              )
       Defendant.                             )      JURY DEMAND
                                              )

                                      COMPLAINT

       Now comes LENA GOODMAN (“Plaintiff”), complaining as to the conduct of

ADVANCED CAPITAL SOLUTIONS INC. (“Defendant”), as follows:

                                 NATURE OF THE ACTION

       1.     Plaintiff brings this action pursuant to the Fair Debt Collection Practices

Act (“FDCPA”) under 15 U.S.C. § 1692 et seq. and the Ohio Consumer Sales Practices

Act (“CSPA”) under Ohio Rev. Code Ann. § 1345 et seq.

                                JURISDICTION AND VENUE

       2.     Subject matter jurisdiction is conferred upon this Court by 28 U.S.C.

§§ 1331 and 1337 as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claims pursuant to 28 U.S.C. § 1367.

       3.     Venue is proper pursuant to 28 U.S.C. § 1391 as a substantial portion of

the events giving rise to the claims occurred within this District and because

Defendant’s principal place of business is located in this District.

                                            [1]
        Case: 5:20-cv-02298-PAG Doc #: 1 Filed: 10/11/20 2 of 5. PageID #: 2




                                            PARTIES

       4.      Plaintiff is a natural person residing in the State of Delaware.

       5.      Defendant is an Ohio corporation located in or around Canton.

                            FACTS SUPPORTING CAUSES OF ACTION

       6.      Years ago, Plaintiff incurred a debt.

       7.      On information and belief, this debt was a Walmart store brand credit

card furnished through Synchrony Bank.

       8.      This debt was incurred by Plaintiff for personal purposes. Plaintiff is an

ordinary consumer of limited means and used any credit obtained to pay everyday bills

such as grocery bills, utility bills, medical bills, rent, and the like.

       9.      After Plaintiff defaulted on the credit card debt, Defendant received it and

began to collect upon it.

       10.     Defendant called Plaintiff from the number 423-973-0324.

       11.     Defendant called Plaintiff repeatedly with back-to-back calls, flooding her

phone with calls.

       12.     Defendant’s repetitive calls were designed to make her telephone ring

continuously.

       13.     On information and belief, Defendant’s purpose was to harass Plaintiff.

       14.     Further, even though Plaintiff returned the calls to Defendant, Defendant

never provided Plaintiff with any notice of debt collection.

       15.     Plaintiff, as a result, was not informed of her right to dispute the debt.

       16.     Plaintiff has suffered harassment and loss of rights.

                                               [2]
       Case: 5:20-cv-02298-PAG Doc #: 1 Filed: 10/11/20 3 of 5. PageID #: 3




         COUNT I—VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       17.      Plaintiff realleges the paragraphs above as though fully set forth herein.

       18.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

       19.      Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA

because the principal purposes of its business is the collection of debts, and because it

uses the instrumentalities of interstate commerce to do so.

       20.      In the alternative, Defendant is a “debt collector” under § 1692(a)(6)

because it regularly collects or attempt to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.

       21.      The subject debt is a “debt” as defined by FDCPA § 1692a(5) because the

debt owed or due or asserted to be owed or due to another arises out of a transaction for

personal, family, or household purposes.

       22.      Defendant violated the FDCPA in the following ways:

             a. Violating § 1692d(5) by placing numerous calls to Plaintiff such that her

                phone rang continuously and repeatedly, with the purpose of harassing

                her;

             b. Violating § 1692g(a) by not providing Plaintiff with any notice of debt

                collection and statement of rights, as required by law.

        COUNT II—VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT

       23.      Plaintiff realleges the paragraphs above as though fully set forth herein.

       24.      The CSPA, pursuant to R.C. 1345.02(A), states that “[n]o supplier shall

commit an unfair or deceptive practice in connection with a consumer transaction.”

                                             [3]
        Case: 5:20-cv-02298-PAG Doc #: 1 Filed: 10/11/20 4 of 5. PageID #: 4




       25.     Plaintiff is a “person” as defined by R.C. 1345.01(B).

       26.     Defendant is a “supplier” as defined by R.C. 1345.01(C). Taylor v. First

Resolution Invest. Corp., 72 N.E.3d 573, 600 (Ohio 2016), cert. denied sub nom. First

Resolution Inv. Corp. v. Taylor-Jarvis, 137 S. Ct. 398 (2016).

       27.     Debt collection is a “consumer transaction” as defined by R.C. 1345.01(A).

       28.     R.C. §1345.09(B) thus grants Plaintiff a private right of action against

Defendant for $200 per violation of the CSPA, plus noneconomic damages of up to

$5,000 per violation in an amount to be determined at trial, plus attorney fees.

       29.     Defendant committed unfair or deceptive acts or practices in violation of

the CSPA, R.C. 1345.02(A), when Defendant engaged in acts and practices in violation

of the FDCPA as set forth above.

       30.     Such acts and practices have been previously determined by Ohio courts

to violate the CSPA, R.C. 1345.01 et seq. See, e.g., Kelly v. Montgomery Lynch & Assocs.,

Inc., No. 1:07-CV-919, 2008 WL 1775251, at *11 (N.D. Ohio Apr. 15, 2008) (“[A]ny

violation of any one of the enumerated sections of the FDCPA is necessarily an unfair

and deceptive act or practice in violation of R.C. § 1345.02 and/or § 1345.03”); see also

Taylor v. First Resolution Invest. Corp., 148 Ohio St.3d 627 (Ohio 2016).

       31.     Plaintiff is entitled to actual and statutory damages for these actions.




                                              [4]
      Case: 5:20-cv-02298-PAG Doc #: 1 Filed: 10/11/20 5 of 5. PageID #: 5




WHEREFORE, Plaintiff respectfully requests judgment as follows:

      a.     Awarding Plaintiff statutory damages of $1,000.00 as provided under

      15 U.S.C. § 1692k(a)(2)(A);

      b.     Awarding Plaintiff actual damages as provided under 15 U.S.C.

      § 1692k(a)(1);

      c.     Awarding Plaintiff costs and reasonable attorney fees as provided under

      15 U.S.C. § 1692k(a)(3);

      d.     Awarding Plaintiff $200 per violation of the CSPA, plus noneconomic

      damages up to $5,000 per violation in an amount to be determined at trial, plus

      reasonable attorney fees (including a multiplier);

      e.     Awarding Plaintiff the costs of this action; and

      f.     Awarding any other relief as this Honorable Court deems just and

      appropriate.

A TRIAL BY JURY IS DEMANDED.

Dated: October 11, 2020


                                            By: s/ Jonathan Hilton

                                            Jonathan Hilton (0095742)
                                            HILTON PARKER LLC
                                            10400 Blacklick-Eastern Rd NW, Suite 110
                                            Pickerington, OH 43147
                                            Tel: (614) 992-2277
                                            Fax: (614) 427-5557
                                            jhilton@hiltonparker.com
                                            Trial Attorney for Plaintiff




                                          [5]
